DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the specification filed on 09/01/2021 has been accepted and entered for examination. 

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  the claims recite “first synchronization messages includes...”, “the first synchronization messages that identifies...”, “second synchronization messages includes...”, “the second synchronization messages that identifies...”, thus reciting the grammatical errors. For a purpose of clarification, it is suggested to amend “first synchronization messages includes...” to “first synchronization messages include...”, “the first synchronization messages that identifies...” to “the first synchronization messages that identify...”, “second synchronization messages includes...” to second synchronization messages include...”, “the second synchronization messages that identifies...” to “the second synchronization messages that identify...”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-6, 9-11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/752,280 in view of US 2013/0003757 A1 to Boatright et al. (hereafter refers as Boatright). 
Regarding claims 1, 6 and 11, the copending Application No. 16/752,280 claims a method (see claim 1), a non-transitory computer-readable storage medium (a non-transitory computer-readable storage medium, claim 10) having stored thereon computer executable instructions, which when executed by a processor in a network device, cause the processor to (see claim 10) and a network device (see claim 16) comprising:
a port (see claim 16);
a clock (setting based on the clock data, see claim 16);
one or more computer processors (see claim 16); and
(computer-readable storage medium, see claim 16) comprising instructions for controlling the one or more computer processors (see claim 16) to be operable to:
synchronize the clock in the network device with a clock in a first participating device (setting a first state variable based on a first clock data receiving from first device, see claims 1, 10 and 16) on a first logical network (on a first logical network, see claims 1, 10 and 16), including first synchronization message between the port of the network device and a port on the first participating device (receiving on the first port of the first clock data associated with first device, see claims 1, 10 and 16), wherein first synchronization messages includes providing an identifier with the first synchronization message that identifies the first logical network (see claims 2, 11 and 17); and
synchronize the clock in the network device with a clock in a second participating device (setting a second state variable based on a second clock data receiving from second device, see claims 1, 10 and 16) on a second logical network different from the first logical network (on a second logical network different from the first logical network, see claims 1, 10 and 16), including second synchronization message between the port of the network device and a port on the second participating device (receiving on the second port of the second clock data associated with second device, see claims 1, 10 and 16), wherein second synchronization message includes providing an identifier with the second synchronization message that identifies the second logical network (see claims 2, 11 and 17).
synchronization messages exchanged”.
Boatright teaches a method (a method for synchronization, abstract and Fig. 1), a non-transitory computer-readable storage medium (computer-readable storage medium, paragraphs [100-101]) having stored thereon computer executable instructions, which when executed by a processor in a network device, cause the processor to (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraphs [100-101]) and a network device (a receiver, Fig. 1) comprising:
a port (network interface, Fig. 1);
a clock (a clock, Fig. 1);
one or more computer processors (a processor, paragraphs [100-101]); and
a computer-readable storage medium (computer-readable storage medium, paragraphs [100-101]) comprising instructions for controlling the one or more computer processors (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraphs [100-101]) to be operable to:
synchronize the clock in the network device with a clock in a participating device on a logical network (synchronizing the clock in the receiver/slave node with a clock in a transmitter/master, paragraphs [6-7, 39, 43], on a VLAN, paragraphs [45, 85]), including exchanging synchronization messages between the port of the network device and a port on the first participating device (wherein the synchronization messages are exchanged between the port of the receiver/slave node and a port of the transmitter/master, paragraph [43] and Fig. 1), wherein exchanging synchronization messages includes providing an identifier with the synchronization messages that identifies the logical network (wherein the synchronization messages include an VLAN tag that identify the VLAN, paragraphs [43-45] and Fig. 1, 3).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of exchanging synchronization messages between the port of the network device and the port on the first participating device, wherein exchanging synchronization messages includes providing the identifier with the synchronization messages that identifies the logical network as taught by Boatright, with the claims of copending Application No. 16/752,280, for a purpose of increase accuracy of the clock by allowing the first synchronization messages and the second synchronization messages being exchanged, thus both of the devices are able to determine an accuracy of the clocks (see Boatright, paragraph [43]).
Regarding claims 4, 9 and 14, the copending Application No. 16/752,280 in view of Boatright further claims wherein exchanging first synchronization messages with the first participating device includes encapsulating the first synchronization messages in corresponding data frames and tagging the data frames with the identifier that identifies the first logical network (see copending Application No. 16/752,280, claims 2, 11 and 17  and Boatright, paragraphs [17, 45, 94] and Fig. 3), wherein exchanging second synchronization messages with the second participating device includes encapsulating the second synchronization messages in corresponding data frames and tagging the (see copending Application No. 16/752,280, claims 2, 11 and 17, and Boatright, paragraphs [17, 45, 94] and Fig. 3).
Regarding claims 5, 10 and 15, the copending Application No. 16/752,280 further claims the first logical network is a first VLAN that is enabled on the port (see copending Application No. 16/752,280, claim 8) and the second logical network is a second VLAN that is enabled on the port (see copending Application No. 16/752,280, claim 8).

Claims 2-3, 7-8 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/752,280 in view of US 2013/0003757 A1 to Boatright et al. (hereafter refers as Boatright) as applied to claims above, and further in view of US 2020/0244381 A1 to Yoneda et al. (hereafter refers as Yoneda).
Regarding claims 2, 7 and 11, the copending Application No. 16/752,280 in view of Boatright does not explicitly claim wherein the port on the network device is a “master port with respect to the port on the first participating device” and “is a slave port with respect to the port on the second participating device”.
Yoneda teaches synchronizing a clock in a network device (device 200A, Fig. 1) with a clock in a first participating device (synchronizing a clock in the device 200A with a clock in a device 200B, Fig. 1 and paragraphs [66, 69-73]), including exchanging first synchronization messages between the port of the network device and a port on the first participating device (including exchanging first synchronization messages between the device 200A with the device 200B, paragraphs [71-72, 153-156] and Fig. 7, wherein each of the device 200A and device 200B, includes a communication circuit 210 for exchange messages, paragraphs [102-103]); and 
synchronizing the clock in the network device with a clock in a second participating device (synchronizing the clock in the device 200A with a clock in a device 100, Fig. 1 and paragraphs [66, 69-73]), including exchanging second synchronization messages between the port of the network device and a port on the second participating device (including exchanging second synchronization messages between the device 200A with the device 100, paragraphs [71-72, 153-156] and Fig. 7, wherein the device 200A includes a communication circuit 210 for exchange messages, and the device 100 includes a communication circuit 110 for exchange messages, paragraphs [100-103]), 
wherein the port on the network device is a master port with respect to the port on the first participating device (wherein the communication circuit of the device 200A is a master port with respect to the communication circuit of the device 200B, paragraphs [130-133] and Fig. 4) and is a slave port with respect to the port on the second participating device (wherein the communication circuit of the device 200A is a slave port with respect to the communication circuit of the device 100, paragraphs [71-73, 130-133] and Fig. 1, 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the port on the network device is a master port with respect to the port on the first participating device and is a slave port with respect to the port on the second (see Yoneda, paragraphs [65-66, 75-79]).
Regarding claim 3, Yoneda further teaches:
initiating a first synchronization sequence with the port on the first participating device (when the communication circuit of the device 200A is a master of the communication circuit of the device 200A, the communication circuit of the device 200A initiates a first synchronization sequence with the communication circuit of the device 200B, Fig. 3, and paragraphs [71-72, 108-110, 117-119]); and
performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence (when the communication circuit of the device 200A is a slave of the communication circuit of the device 100, the communication circuit of the device 200A performs a second synchronization sequence with the communication circuit of the device 100 in response to the device 100 initiating the second synchronization sequence, Fig. 3, and paragraphs [71-72, 108-110, 117-119]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating a first synchronization sequence with the port on the first participating device, (see Yoneda, paragraphs [65-66, 75-79]).
Regarding claims 8 and 13, the copending Application No. 16/752,280 in view of Boatright does not explicitly claim “initiate a first synchronization sequence with the port on the first participating device; and perform a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence”.
Yoneda teaches initiating a first synchronization sequence with the port on the first participating device (when a communication circuit of a device 200A is a master of the communication circuit of the device 200A, the communication circuit of the device 200A initiates a first synchronization sequence with a communication circuit of a device 200B, Fig. 3, and paragraphs [71-72, 108-110, 117-119]) and performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence (when the communication circuit of the device 200A is a slave of a communication circuit of a device 100, the communication circuit of the device 200A performs a second synchronization sequence with the communication circuit of the device 100 in response to the device 100 initiating the second synchronization sequence, Fig. 3, and paragraphs [71-72, 108-110, 117-119]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating a first synchronization sequence with the port on the first participating device, and performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence as taught by Yoneda, with the claims of the port on the network device, port on the first participating device and the port on the second participating device as claimed by copending Application No. 16/752,280 in view of Boatright, for a purpose of ensure that each of the clocks are synchronization as an entire communication system by taking account of the communications between each ports (see Yoneda, paragraphs [65-66, 75-79]).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0254674 A1 to Kozakai et al. (hereafter refers as Kozakai) in view of US 2013/0003757 A1 to Boatright et al. (hereafter refers as Boatright).
Regarding claims 1, 6 and 11, Kozakai teaches a method (a method for synchronization, abstract and Fig. 7), a non-transitory computer-readable storage medium (computer-readable storage medium, paragraphs [35, 87]) having stored thereon computer executable instructions, which when executed by a processor in a network device, cause the processor to (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraph [87]) and a network device (communication device 106, Fig. 1) comprising:
a port (network interface 107, Fig. 1);
a clock (a clock, Fig. 1);
one or more computer processors (the method is implemented as the various program executed in the communication device 106, paragraph [87], thus the communication device is inherently including a computer processor); and
a computer-readable storage medium (computer-readable storage medium, paragraphs [35, 87]) comprising instructions for controlling the one or more computer processors (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraph [87]) to be operable to:
synchronize the clock in the network device with a clock in a first participating device (performing time synchronization operation with a clock in a time server 101, paragraphs [34, 41-42, 48]) on a first logical network (on a first VLAN, paragraphs [23, 48]), including first synchronization message between the port of the network device and a port on the first participating device (receiving a sync message between the interface 107 of the communication device 106 and a network interface of the time server 101, Fig. 1, 7 and paragraphs [23, 31-33, 41-42]), wherein first synchronization messages includes providing an identifier with the first synchronization message that identifies the first logical network (wherein the sync message between the interface 107 of the communication device 106 and the network interface of the time server 101, in including a VLAN ID that identifying the first VLAN, paragraphs [23, 32, 43-45]); and
synchronize the clock in the network device with a clock in a second participating device (performing time synchronization operation with a clock in a time server 104, paragraphs [34, 44, 47-48] and Fig. 7, step s21) on a second logical network different from the first logical network (on a second VLAN that is different from the first VLAN, paragraphs [23, 47-48]), including second synchronization message between the port of the network device and a port on the second participating device (receiving a sync message between the interface 107 of the communication device 106 and a network interface of the time server 104, Fig. 1, 7 and paragraphs [23, 31-33, 44, 47-48]), wherein second synchronization message includes providing an identifier with the second synchronization message that identifies the second logical network (wherein the sync message between the interface 107 of the communication device 106 and the network interface of the time server 104, in including a VLAN ID that identifying the second VLAN, paragraphs [23, 31-33, 44, 47-48]).
However, Kozakai does not explicitly teach that the synchronization message is the “synchronization messages exchanged”.
Boatright teaches a method (a method for synchronization, abstract and Fig. 1), a non-transitory computer-readable storage medium (computer-readable storage medium, paragraphs [100-101]) having stored thereon computer executable instructions, which when executed by a processor in a network device, cause the processor to (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraphs [100-101]) and a network device (a receiver, Fig. 1) comprising:
a port (network interface, Fig. 1);
a clock (a clock, Fig. 1);
one or more computer processors (a processor, paragraphs [100-101]); and
a computer-readable storage medium (computer-readable storage medium, paragraphs [100-101]) comprising instructions for controlling the one or more computer processors (having stored thereon various programs executed by a processor, which when executed by the processor, cause the processor to perform the method, paragraphs [100-101]) to be operable to:
synchronize the clock in the network device with a clock in a participating device on a logical network (synchronizing the clock in the receiver/slave node with a clock in a transmitter/master, paragraphs [6-7, 39, 43], on a VLAN, paragraphs [45, 85]), including exchanging synchronization messages between the port of the network device and a port on the first participating device (wherein the synchronization messages are exchanged between the port of the receiver/slave node and a port of the transmitter/master, paragraph [43] and Fig. 1), wherein exchanging synchronization messages includes providing an identifier with the synchronization messages that identifies the logical network (wherein the synchronization messages include an VLAN tag that identify the VLAN, paragraphs [43-45] and Fig. 1, 3).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (see Boatright, paragraph [43]).
Regarding claims 4, 9 and 14, the combination of Kozakai and Boatright further teaches wherein exchanging first synchronization messages with the first participating device includes encapsulating the first synchronization messages in corresponding data frames and tagging the data frames with the identifier that identifies the first logical network (wherein the sync messages are encapsulated with a header that including the identifier of a corresponding VLAN, see Kozakai, Fig. 4-5 and Boatright, paragraphs [17, 45, 94] and Fig. 3), wherein exchanging second synchronization messages with the second participating device includes encapsulating the second synchronization messages in corresponding data frames and tagging the data frames with the identifier that identifies the second logical network (wherein the sync messages are encapsulated with a header that including the identifier of a corresponding VLAN, see Kozakai, Fig. 4-5 and Boatright, paragraphs [17, 45, 94] and Fig. 3).
Regarding claims 5, 10 and 15, Kozakai further teaches wherein the first logical network is a first VLAN that is enabled on the port (wherein the first VLAN is associated with the time server 101’s network interface, Fig. 1, 7 and paragraphs [23, 31-33, 41-42]) and the second logical network is a second VLAN that is enabled on the port (wherein the second VLAN is associated with the time server 104’s network interface, Fig. 1, 7 and paragraphs [23, 31-33, 44, 47-48]).

Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0254674 A1 to Kozakai et al. (hereafter refers as Kozakai) in view of US 2013/0003757 A1 to Boatright et al. (hereafter refers as Boatright) as applied to claims above, and further in view of US 2020/0244381 A1 to Yoneda et al. (hereafter refers as Yoneda).
Regarding claims 2, 7 and 12, the combination of Kozakai and Boatright does not explicitly teach wherein the port on the network device is a “master port with respect to the port on the first participating device” and “is a slave port with respect to the port on the second participating device”.
Yoneda teaches synchronizing a clock in a network device (device 200A, Fig. 1) with a clock in a first participating device (synchronizing a clock in the device 200A with a clock in a device 200B, Fig. 1 and paragraphs [66, 69-73]), including exchanging first synchronization messages between the port of the network device and a port on the first participating device (including exchanging first synchronization messages between the device 200A with the device 200B, paragraphs [71-72, 153-156] and Fig. 7, wherein each of the device 200A and device 200B, includes a communication circuit 210 for exchange messages, paragraphs [102-103]); and 
synchronizing the clock in the network device with a clock in a second participating device (synchronizing the clock in the device 200A with a clock in a device 100, Fig. 1 and paragraphs [66, 69-73]), including exchanging second synchronization messages between the port of the network device and a port on the second participating device (including exchanging second synchronization messages between the device 200A with the device 100, paragraphs [71-72, 153-156] and Fig. 7, wherein the device 200A includes a communication circuit 210 for exchange messages, and the device 100 includes a communication circuit 110 for exchange messages, paragraphs [100-103]), 
wherein the port on the network device is a master port with respect to the port on the first participating device (wherein the communication circuit of the device 200A is a master port with respect to the communication circuit of the device 200B, paragraphs [130-133] and Fig. 4) and is a slave port with respect to the port on the second participating device (wherein the communication circuit of the device 200A is a slave port with respect to the communication circuit of the device 100, paragraphs [71-73, 130-133] and Fig. 1, 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the port on the network device is a master port with respect to the port on the first participating device and is a slave port with respect to the port on the second participating device as taught by Yoneda, with the teachings of the port on the network device, port on the first participating device and the port on the second participating device as taught by combination of Kozakai and Boatright, for a purpose of guarantee arrival time of packets at each destinations/devices by ensure that the synchronization (see Yoneda, paragraphs [65-66, 75-79]).
Regarding claim 3, Yoneda further teaches:
initiating a first synchronization sequence with the port on the first participating device (when the communication circuit of the device 200A is a master of the communication circuit of the device 200A, the communication circuit of the device 200A initiates a first synchronization sequence with the communication circuit of the device 200B, Fig. 3, and paragraphs [71-72, 108-110, 117-119]); and
performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence (when the communication circuit of the device 200A is a slave of the communication circuit of the device 100, the communication circuit of the device 200A performs a second synchronization sequence with the communication circuit of the device 100 in response to the device 100 initiating the second synchronization sequence, Fig. 3, and paragraphs [71-72, 108-110, 117-119]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating a first synchronization sequence with the port on the first participating device, and performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence as taught by Yoneda, with the teachings of the port on the network device, port on the first participating device and the port on the second participating device as taught by combination of Kozakai and Boatright, for a purpose of (see Yoneda, paragraphs [65-66, 75-79]).
Regarding claims 8 and 13, the combination of Kozakai and Boatright does not explicitly teach “initiate a first synchronization sequence with the port on the first participating device; and perform a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence”.
Yoneda teaches initiating a first synchronization sequence with the port on the first participating device (when a communication circuit of a device 200A is a master of the communication circuit of the device 200A, the communication circuit of the device 200A initiates a first synchronization sequence with a communication circuit of a device 200B, Fig. 3, and paragraphs [71-72, 108-110, 117-119]) and performing a second synchronization sequence with the port on the second participating device in response to the second participating device initiating the second synchronization sequence (when the communication circuit of the device 200A is a slave of a communication circuit of a device 100, the communication circuit of the device 200A performs a second synchronization sequence with the communication circuit of the device 100 in response to the device 100 initiating the second synchronization sequence, Fig. 3, and paragraphs [71-72, 108-110, 117-119]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of initiating a first synchronization sequence with the port on the first participating device, (see Yoneda, paragraphs [65-66, 75-79]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0135996 A1 discloses a data frame including an VLAN identifier (paragraphs [65-66, 78-83]) and exchanging synchronization messages (paragraph [127]).
US 2020/0328872 A1 discloses exchanging synchronization messages between master node and slave node (Fig. 1, 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 4, 2022